FILED
                            NOT FOR PUBLICATION                             NOV 13 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIA L. ROS,                                    No. 13-56300

               Plaintiff - Appellant,            D.C. No. 3:12-cv-01929-BEN-
                                                 WVG
 v.

DEUTSCHE BANK NATIONAL TRUST                     MEMORANDUM*
COMPANY AS TRUSTEE FOR
DOWNEY 2004-AR2; CENTRAL
MORTGAGE COMPANY D/B/A
CENTRAL MORTGAGE LOAN
SERVICING COMPANY; U.S. BANK,
NATIONAL ASSOCIATION; DOES 1-
10, INCLUSIVE,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted November 6, 2015**

Before:        FARRIS, TROTT, and BYBEE, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Maria L. Ros appeals from the district court’s dismissal of her complaint

without leave to amend. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Ros contends that de novo review by this Court will reveal that amendment

could save her complaint and that the district court’s denial of leave to amend was

therefore improper. However, Ros does not contest any of the district court’s bases

for its dismissal of her claim, nor does she set forth any facts or legal arguments

which she would add to her complaint if amendment were permitted. In the

absence of any argument by which this Court can reevaluate Ros’s complaint, we

cannot say that leave to amend would not have been futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011).

      AFFIRMED.




                                           2